Case 1:16-cr-00614-AMD Document 177 Filed 12/11/18 Page 1 of 2 PageID #: 3940

                                                                       FILED
                                                                    IN CLERK'S
                                                                       CLERK'S OFFICE
                                                                               OFFI
                                                                       ■RIOT COURT E.D.N.Y.
                                                                US DISTRICT
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                ^ m\ \ 2018
                                                     X


UNITED STATES OF AMERICA,                                       BROOKLYN OFFICE



                      - against -
                                                                       ORDER


DANZHONG,
                                                           16-cr-614 (AMD)

                                    Defendant.

                                                     X

ANN M. DONNELLY, District Judge.

       On December 11, 2018, the parties met for a status conference, at whichImade the

following rulings:

       1.     Idenied the defendant's motion to compel discovery (ECF No. 161) with respect

to the second and third categories of documents the defendant requested - "identification of the

sources of electronically stored information produced by the government pursuant to Rule 16"

and "communications between the Department of State ("DOS") and the Department of Justice

("DOJ") concerning the investigation underlying the Indictment," except for any Brady material,

which must be produced. Regarding the first category of documents - "unredacted versions of

documents relating to the forced labor charges" - the Government agreed that it would provide

the names of all law enforcement officers to the defendant on a schedule to be worked out by the

parties. The defendant's request for the last group of documents - the additional visa

applications for the 53 alleged victims - is moot because the Government represented it has no

further documents to produce.
Case 1:16-cr-00614-AMD Document 177 Filed 12/11/18 Page 2 of 2 PageID #: 3941



         2.    The Government will respond to the defendant's motion to dismiss the indictment

(ECF No. 172)by December 14, 2018. The defendant will file its reply, if any, by December 21,

2018.


         3.    The parties will work together to reach a resolution regarding the defendant's

Rule 15 motion(ECF No. 147)and update the Court on the status of their discussions by

December 21,2018.

         4.    The Court will let the Government know if it requires a response to the

defendant's motion for reconsideration(ECF No. 175).

         5.    Trial is scheduled to begin on February 25,2018, and expected to last about four

weeks.




SO ORDERED.




                                                       s/Ann M. Donnelly

                                                    Am M. Donnelly
                                                    United States District Judge


Dated: Brooklyn, New York
         December 11, 2018
